Title: To Thomas Jefferson from Pseudonym: "An American", 26 January 1808
From: Pseudonym: “An American”
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Philadelphia Jan 26th 1808
                  
                  The nature of the communication which I now have the honour to make will I trust be a sufficient apology for with holding my name—Since the passing of the law laying an embargo upon all american vessells within the United States it has been discovered that New Orleans has been decided not be within the letter of the law being only a territory in consequence of which orders have been sent from here (and no doubt from other places) to purchace large quantities of cotton flour and other produce in the Port of New Orleans and ship them to Europe or the West Indises as interest may suit. This procedure is not only in direct opposition to the spirit of the law, ‘but if correct’ to the letter of the constitution by giving one part of the continent an exclusive advantage over the rest—if the law is defective it certainly ought to be emmediately ammended so as to prevent any father evasions of it—The above fact may be relied on altho it has been kept a profound secret with the speculators—
                  
                     
                        An American
                         
                     
                  
                  
                     [Note in Gallatin’s hand:]
                     The embargo embraces all ports within the limits or jurisdiction of the United States—The supplementary or penalty act uses the words—ports of the United States, but still refers to the first Law.
                     If any doubt—is still supposed to exist, a clause like the enclosed might be introduced in the additional supplementary bill now before Congress. See within.
                  
                  
                     —A.G.
                  
               